Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21sst, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne (US 11,024,116) in view of Lyons (US 2012/0122529).

Claim 1: The combination of Hoehne & Lyons teaches a system for monitoring and controlling one or more gaming devices on a gaming floor, the system comprising: 
a plurality of gaming devices positioned on the gaming floor each gaming device of the plurality of gaming devices positioned on the gaming floor having a game identification, the game identification relating to the game installed on the gaming device(Hoehne Figure 4; Col 1:40-50), the plurality of gaming device comprising one or more groups defined by gaming devices having the same game installed thereon, wherein the plurality gaming devices are interconnected by a network(Hoehne Figures 1, 4; Col 3:7-35); and 
a gaming device controller, including one or more data processors, memory and a data communication device, the gaming device controller being interconnected with the one or more gaming devices and a data storage device by the network(Hoehne Figures 1, 3;), the data storage device storing a map of the gaming floor with the game identification and a position of the each gaming device of the plurality if gaming devices on the gaming floor(Hoehne Figures 1, 3; Col 5:47-6:4), wherein the gaming device controller is configured to detect data transmissions generated by the plurality of gaming devices, the transmissions being indicative of a game session activity, a pre-game session activity, a game session available state, a game session active state and a game session deactivation state(- monitored play, cleaning state, start/cessation of play, active/deactivation machine state- Hoehne Figures 4, 5A-5B; Col 5:31-46; 6:46-7:37), 
wherein the gaming device controller is configured to alternate the state of the plurality of gaming devices at least between the game session available state and the game session deactivation state (Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), 
wherein the game session available state enables a user-initiated activation of a game session on the plurality of gaming devices and the game session deactivation state disables the plurality of gaming devices for the user-initiated activation of a game session (Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), and 
wherein responsive to the gaming device controller detecting the pre-game session activity on a selected gaming device of the plurality of gaming devices in the game session available state, the gaming device controller enabling the selected gaming device for a game session responsive to a determination based on the map that the selected gaming device and a one or more unselected gaming devices satisfy a preset criteria, the gaming device controller alternating the state of the one or more unselected gaming devices to the game session deactivation state responsive to the preset criteria being satisfied (Hoehne Figures 4, 5A-5B; Col 5:24-6:4;) and determining an alternative gaming device, for each of the one or more unselected gaming devices, the alternative gaming device being (i) in the game session available state and (ii)  a gaming device in the group of gaming devices having the same game installed thereon as each of the one or more unselected gaming devices(-As modified below- Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45 & Lyons Figures 9, 10; Paragraph [0012]).
Hoehne teaches the invention including that particular game types are presented on each of a plurality of electronic gaming devices and providing the players with displayed instructions directing players to available electronic gaming devices based on the identification of gaming devices as being unselected and available for play as well as grouping the gaming devices in banks (Hoehne Figure 4; Col 1:40-50, 4:5-28, 5:24-30, 6:29-45).  While the prior art of Hoehne does not explicitly state that the unselected and available gaming devices of Hoehne are designated as an “alternative gaming device” if they include that same game identification as the unselected gaming device, in a related invention Lyons teaches that this features was known at the time of invention in order to identify and present to the player alternative offering of a desired game when the selected game and machine are not available for play (Lyons Figures 9, 10; Paragraph [0012])).  It would have been obvious to one of ordinary skill in the art before the earliest effective fling date of the claimed invention to have included the indication of game identification with the available alternative gaming devices as taught by Lyons with the gaming devices of Hoehne in order to provide the expected and predictable result of efficiently directing players to the available game types they desire to play and therewith avoiding players excessively moving about the gaming floor in a manner that would interfere and diminish the prior art intended effect of social distancing players (Hoehne Abstract).

Claim 2: The combination of Hoehne & Lyons teaches the system of claim 1, wherein the preset criteria is satisfied responsive to the one or more unselected gaming devices being in the game session available state or the game session deactivation state(Hoehne Figures 4, 5A-5B; Col 5:24-6:4).  

Claim 3: The combination of Hoehne & Lyons teaches the system of claim 1, wherein the preset criteria comprises a geographical range of the one or more unselected gaming devices relative to the geographical location of the selected gaming device being in the game session available state or the game session deactivation state, wherein the gaming device controller alternates the state of only the one or more unselected gaming devices within the geographical range to the game session deactivation state responsive to the preset criteria being satisfied(Hoehne Figures 4, 5A-5B; Col 5:47-6:28).  

Claim 4: The combination of Hoehne & Lyons teaches the system of claim 3, wherein responsive to the preset criteria being satisfied, the gaming device controller actuates a visual indication of the game session deactivation state on a display device associated with the one or more unselected gaming devices within the geographical range(Hoehne Figures 4, 5A-5B; Col 6:5-28).  

Claim 5: The combination of Hoehne & Lyons teaches system of claim 4, wherein the gaming device controller determines a position on the gaming floor of the alternative gaming device based on the map (-implicit to being able to direct patrons to EGM locations as disclosed- Hoehne Figure 4; Col 6:35-45).  

Claim 6: The combination of Hoehne & Lyons teaches the system of claim 5, wherein the gaming device controller actuates a visual indication of the position on the gaming floor of the alternative gaming device on a display device associated with the one or more unselected gaming devices within the geographical range (Hoehne Figures 4, 5A-5B; Col 1:40-50, 6:29-45).  

Claim 7: The combination of Hoehne & Lyons teaches the system of claim 1, wherein the gaming device controller is further configured to alternate the state of the selected gaming device to the game session deactivation state responsive to the gaming device controller detecting the cessation of game session activity on the selected gaming device(Hoehne Figure 5b; Element 112: Col 6:66-7:2).  

Claim 8: The combination of Hoehne & Lyons teaches the system of claim 7, wherein the gaming device controller is further configured to alternate the state of the one or more unselected gaming devices within the geographical range to 22the game session available state responsive to the gaming device controller alternating the state of selected gaming device to the game session deactivation state and the preset criteria being satisfied (Hoehne Figure 5b; Element 110).  


Claim 10: The combination of Hoehne & Lyons teaches the system of claim 1, wherein the pre-game session activity comprises receiving a signal indicative of establishing credit on the selected gaming device (Hoehne Col 5:31-46).

Claim 11: The combination of Hoehne & Lyons teaches the system of claim 1, wherein the pre-game session activity comprises a detection of physical contact with a user interface on the selected gaming device(-including payer tracking interface- Hoehne Col 5:31-46).
.  
Claim 12: The combination of Hoehne & Lyons teaches a system for monitoring and controlling one or more gaming devices on a gaming floor, the system comprising: 
a plurality of gaming devices positioned on the gaming floor each gaming device of the plurality of gaming devices positioned on the gaming floor having a game identification, the game identification relating to the game installed on the gaming device(Hoehne Figure 4; Col 1:40-50), the plurality of gaming device comprising one or more groups defined by gaming devices having the same game installed thereon, wherein the plurality gaming devices are interconnected by a network(Hoehne Figures 1, 4; Col 3:7-35);  and 
a gaming device controller, including one or more data processors and a data communication device, the gaming device controller being interconnected with the plurality of gaming devices and a data storage device by the network(Hoehne Figures 1, 3;), the data storage device storing a map of the gaming floor with an identification and position of each gaming device of the plurality of gaming devices on the gaming floor (Hoehne Figures 1, 3; Col 5:47-6:4),
wherein the gaming device controller is configured to detect data transmissions generated by the one or more gaming devices, the transmissions being indicative of a game session activity, a pre-game session activity, a game session available state, a game session active state and a game session deactivation state(- monitored play, cleaning state, start/cessation of play, active/deactivation machine state- Hoehne Figures 4, 5A-5B; Col 5:31-46; 6:46-7:37), 
wherein the gaming device controller is configured to alternate the state of the plurality of gaming devices at least between the game session available state and the game session deactivation state (Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), 
23wherein the game session available state enables a user-initiated activation of a game session on the plurality of gaming devices and the game session deactivation state disables the plurality of gaming devices for the user-initiated activation of a game session(Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37),
wherein responsive to the gaming device controller detecting the pre-game session activity on a selected gaming device of the plurality of gaming devices in the game session available state, the gaming device controller enabling the selected gaming device for a game session responsive to a determination based on the map that the selected gaming device and a one or more unselected gaming devices satisfy a preset criteria comprising a geographical range of the one or more unselected gaming devices relative to the geographical location of the selected gaming device being in the game session available state or the game session deactivation state, wherein the gaming device controller alternates the state of the one or more unselected gaming devices within the geographical range to the game session deactivation state responsive to the preset criteria being satisfied(Hoehne Figures 4, 5A-5B; Col 5:24-6:28).  and determines the location of an alternative gaming device of the plurality of gaming devices for each of the one or more unselected gaming devices based on the map (Hoehne Figure 4; Col 6:35-45), the alternative gaming device being (i) in the game session available state and (ii)  a gaming device in the group of gaming devices having the same game installed thereon as each of the one or more unselected gaming devices(-As modified below- Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45 & Lyons Figures 9, 10; Paragraph [0012]).
Hoehne teaches the invention including that particular game types are presented on each of a plurality of electronic gaming devices and providing the players with displayed instructions directing players to available electronic gaming devices based on the identification of gaming devices as being unselected and available for play as well as grouping the gaming devices in banks (Hoehne Figure 4; Col 1:40-50, 4:5-28, 5:24-30, 6:29-45).  While the prior art of Hoehne does not explicitly state that the unselected and available gaming devices of Hoehne are designated as an “alternative gaming device” if they include that same game identification as the unselected gaming device, in a related invention Lyons teaches that this features was known at the time of invention in order to identify and present to the player alternative offering of a desired game when the selected game and machine are not available for play (Lyons Figures 9, 10; Paragraph [0012])).  It would have been obvious to one of ordinary skill in the art before the earliest effective fling date of the claimed invention to have included the indication of game identification with the available alternative gaming devices as taught by Lyons with the gaming devices of Hoehne in order to provide the expected and predictable result of efficiently directing players to the available game types they desire to play and therewith avoiding players excessively moving about the gaming floor in a manner that would interfere and diminish the prior art intended effect of social distancing players (Hoehne Abstract).


Claim 13: The combination of Hoehne & Lyons teaches the system of claim 12, wherein responsive to the preset criteria being satisfied, the gaming device controller actuating a visual indication of the game session deactivation state on a display device associated with the one or more unselected gaming devices within the geographical range(Hoehne Figures 4, 5A-5B; Col 6:5-28).  

Claim 14: The combination of Hoehne & Lyons teaches the system of claim 13, wherein the visual indication further comprises an alternative gaming device in the game session available state of the one or more unselected gaming devices(Hoehne Figures 4, 5A-5B; Col 1:40-50, 6:29-45).  

Claim 15: The combination of Hoehne & Lyons teaches the system of claim 13, wherein the gaming device controller is further configured to alternate the state of the selected gaming device to the game session deactivation state responsive to the gaming device controller detecting the cessation of game session activity on the selected gaming device(Hoehne Figure 5b; Element 112: Col 6:66-7:2).  

Claim 16: The combination of Hoehne & Lyons teaches the system of claim 15, wherein the gaming device controller is further configured to alternate the state of the one or more unselected gaming devices within the geographical range to 24the game session available state responsive to the gaming device controller alternating the state of selected gaming device to the game session deactivation state and the preset criteria being satisfied (Hoehne Figure 5b; Element 110).  

Claim 18: The combination of Hoehne & Lyons teaches a method for monitoring and controlling one or more gaming devices on a gaming floor in a casino having one or more gaming devices positioned on the gaming floor, wherein the gaming devices are interconnected by a network(Hoehne Figures 1, 4; Col 3:7-35), and a gaming device controller, including one or more data processors and a data communication device, the gaming device controller being interconnected with the one or more gaming devices and a data storage device by the network(Hoehne Figures 1, 3;), the data storage device storing a map of the gaming floor with an identification of each gaming device and the position of the one or more gaming devices on the gaming floor(Hoehne Figures 1, 3; Col 5:47-6:4), wherein the gaming device controller is configured to detect data transmissions generated by the one or more gaming devices, the transmissions being indicative of a game session activity, a pre-game session activity, a game session available state, a game session active state and a game session deactivation state(- monitored play, cleaning state, start/cessation of play, active/deactivation machine state- Hoehne Figures 4, 5A-5B; Col 5:31-46; 6:46-7:37), wherein the gaming device controller is configured to alternate the state of the one or more gaming devices at least between the game session available state and the game session deactivation state(Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), wherein the game session available state enables a user-initiated activation of a game session on the one or more gaming devices and the game session deactivation state disables the one or more gaming devices for the user-initiated activation of a game session(Hoehne Figures 4, 5A-5B; Col 5:31-46, 6:5-29; 6:46-7:37), the method comprising the steps of: 
a) responsive to the gaming device controller detecting pre-game session activity on a selected gaming device of the one or more gaming devices in the game session available state, the gaming device controller determining based on the map that the selected gaming device and a one or more unselected gaming devices satisfy a preset criteria(Hoehne Figures 4, 5A-5B; Col 5:24-6:4); 
b) the gaming device controller alternating the state of the one or more unselected gaming devices to the game session deactivation state responsive to the preset criteria being satisfied(Hoehne Figures 4, 5A-5B; Col 5:24-6:4); 
25c) the gaming device controller actuating a visual indication of the game session deactivation state on a display device associated with the one or more unselected gaming devices(Hoehne Figures 4, 5A-5B; Col 6:5-28); 
d) the gaming device controller alternating the state of the selected gaming device to the game session deactivation state responsive to the gaming device controller detecting the cessation of game session activity on the selected gaming device(Hoehne Figure 5b; Element 112: Col 6:66-7:2); and 
e) the gaming device controller alternating the state of the one or more unselected gaming devices to the game session available state responsive to the gaming device controller alternating the state of selected gaming device to the game session deactivation state and the preset criteria being satisfied(Hoehne Figure 5b; Element 110) and f) the gaming device controller determining the location of an alternative gaming device(Hoehne Figure 4; Col 6:35-45), the alternative gaming device being the one or more gaming devices in the game session available state having the same game identification as the one or more unselected gaming devices(-As modified below- Hoehne Figure 4; Col 1:40-50, 4:5-28 6:29-45 & Lyons Figures 9, 10; Paragraph [0012]).
Hoehne teaches the invention including that particular game types are presented on each of a plurality of electronic gaming devices and providing the players with displayed instructions directing players to available electronic gaming devices based on the identification of gaming devices as being unselected and available for play as well as grouping the gaming devices in banks (Hoehne Figure 4; Col 1:40-50, 4:5-28, 5:24-30, 6:29-45).  While the prior art of Hoehne does not explicitly state that the unselected and available gaming devices of Hoehne are designated as an “alternative gaming device” if they include that same game identification as the unselected gaming device, in a related invention Lyons teaches that this features was known at the time of invention in order to identify and present to the player alternative offering of a desired game when the selected game and machine are not available for play (Lyons Figures 9, 10; Paragraph [0012])).  It would have been obvious to one of ordinary skill in the art before the earliest effective fling date of the claimed invention to have included the indication of game identification with the available alternative gaming devices as taught by Lyons with the gaming devices of Hoehne in order to provide the expected and predictable result of efficiently directing players to the available game types they desire to play and therewith avoiding players excessively moving about the gaming floor in a manner that would interfere and diminish the prior art intended effect of social distancing players (Hoehne Abstract).


Claim 19: The combination of Hoehne & Lyons teaches the method of Claim 18, wherein the preset criteria comprises a geographical range of the one or more unselected gaming devices relative to the geographical location of the selected gaming device being in the game session available state or the game session deactivation state, wherein the gaming device controller alternates the state of only the one or more unselected gaming devices within the geographical range to the game session deactivation state responsive to the preset criteria being satisfied(Hoehne Figures 4, 5A-5B; Col 5:47-6:28).

Claim 20: The combination of Hoehne & Lyons teaches the method of Claim 18, further comprising the step of the gaming device controller actuating a visual indication of a position on the gaming floor of the alternative gaming device on a display device associated with the one or more unselected gaming devices within the geographical range (Hoehne Figures 4, 5A-5B; Col 1:40-50, 6:29-45).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne (US 11,024,116) in view of Lyons (US 2012/0122529) as applied to at least claims 1-8, 10-16, and 18-20 and further in view of Arnone et al (US 20120322545)

Claims 9 and 17: The combination of Hoehne & Lyons teaches the system including providing the deactivation  as cited herein above, and reservation of particular gaming devices (Hoehne Col 6:35-45).  While the combination of Hoehne & Lyons is silent regarding the identification of a date and a time with identification of the particular gaming device, in an analogous invention Arnone teaches that it was known to include the identification of a date and a time in the reservation of gaming devices (Arnone Paragraph [0151]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have utilized the elements of a date and a time when specifying a gaming machine reservation as taught Arnone in the gaming device reservation Hoehne & Lyons in order to provide the expected and predictable result of enabling the reservations to be limited to fixed time periods ensuring that the gaming devices are usable outside the reservation times.

Response to Arguments
Applicant's arguments filed July 21st, 2022 have been fully considered but they are not persuasive. 
On pages 9-12 of the above remarks, the applicant presents that the claims reflect an identification of an alternative gaming device that is the same as an unselected gaming device and that the prior art of Hoehne and/or Arnone do not teach this feature.
Responsive to the applicant’s remarks and amendments reflecting the same, an updated search of the prior art has yielded the prior art reference of Lyons.  The prior art of Lyons teaches the identification and communication of additional gaming machines providing a particular game responsive to the detection that an identified gaming machine with a particular game is not available for use and has accordingly been incorporated into the rejections as presented above to more clearly address the claim features as amended when considered in combination with the prior art of Hoehne & Lyons.

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/
Examiner, Art Unit 3715
/DAVID L LEWIS/
Supervisory Patent Examiner, Art Unit 3715